SHIVERS, Judge,
dissenting.
I respectfully dissent.
Defendant’s theory of the case, for which there is evidence to support, is that his act was one done carelessly, thoughtlessly, heedlessly or inadvertently. He was entitled to have the jury charged on his theory of the case, as he requested, as well as on the state’s theory of the case. The law appears to be settled on this. In Palmes v. State, 397 So.2d 648 (Fla.1981), certiorari denied, 454 U.S. 882, 102 S.Ct. 369, 70 L.Ed.2d 195 (1981), our Florida Supreme Court held that a defendant is entitled to jury instruction on theory of his defense.
Defendant is entitled to have jury instruction on rules of law applicable to his theory of the defense if there is any evidence to support such an instruction and the trial court may not weigh evidence in determining whether such instruction is appropriate. Canty v. State, 471 So.2d 676 (Fla. 1st DCA 1985). See also Pope v. State, 458 So.2d 327 (Fla. 1st DCA 1984).
I would reverse and remand for a new trial.